          Case 1:21-mj-00045-ZMF Document 9 Filed 01/28/21 Page 1 of 2



                                    Washington, D.C. 20530
                                    (202) 305-2461; steven.ward@usdoj.gov




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA                     :
                                              :
          v.                                  : CRIMINAL NO. 21-mj-45
                                              :
 JOSHUA LOLLAR,                               :
      Defendant.                              :




                                            ORDER

          This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

          ORDERED that good cause exists to extend the time by which the Government must file

an information or indictment to March 3, 2021, and to adjourn the Preliminary Hearing in this

case from February 12, 2021 to March 3, 2021. See Fed. R. Crim. P. 5.1(d). The parties shall

appear for a Preliminary Hearing at11:30 a.m. on March 3, 2021.

          ORDERED that the complaint and previous order of detention remain in full force and

effect.

          ORDERED that the period from February 12, 2021 through March 3, 2021 shall be

excluded from computing the time within which an information or indictment must be filed under

the Speedy Trial Act because the ends of justice served by such a continuance outweigh the

interests of the public and the defendant in a speedy trial. See 18 U.S.C. '' 3161(h)(1) & (h)(7).
                                              3
       Case 1:21-mj-00045-ZMF Document 9 Filed 01/28/21 Page 2 of 2



The Court finds that COVID-19 has presented complications here that make it difficult for

defense to meet with his client and prepare, that there is voluminous and evolving discovery, and

that delay is necessary for the parties to work on a potential resolution.



                                               It Is So Ordered.

                                                                   Digitally signed by G.
                                                                   Michael Harvey
                                                                   Date: 2021.01.28
                                                                   14:21:03 -05'00'
                                               ______________________________________
                                               G. Michael Harvey
                                               United States Magistrate Judge




                                               4
